Murphy, P. J., and Smith, J.,
dissent in a memorandum by Smith, J., as follows: The defendant’s conviction should be reversed and a new trial ordered at which his oral, written and videotaped confessions are excluded. The evidence is incontrovertible that he was subjected to custodial interrogation without Miranda warnings. (Miranda v Arizona, 384 US 436 [1966].)
After learning that the police were looking for him in connection with a murder in Central Park in Manhattan, the 18-year-old defendant appeared at a police precinct. Over a period of some 29 hours before he confessed, he was continually questioned, given two lie detector examinations, confronted with the allegedly negative results of each, taken to the crime scene and permitted to sleep for approximately 2 Vi hours. It was only when the police began to give him a third polygraph examination that the defendant broke down, cried and began confessing to the crime. At that point the defendant was instructed to stop speaking and the Miranda warnings were given. While reasonable persons may dispute the point at which the police questioning became custodial, certainly when the defendant was told that he had flunked the first polygraph examination and the questioning continued, Miranda warnings should have been given.
A review of the facts will demonstrate the custodial questioning.
On October 1, 1986 at about 11:00 p.m. the body of Cecil Ivory was discovered in Central Park. The following day Detective Kenneth Allman spoke with Ricky Weston and Giles King, two friends of Ivory, who identified the defendant as another friend of the deceased. Allman asked Weston to tell the defendant to contact the police department. Detectives thereafter went to an address in New Jersey and canvassed the 14th Street area of New York County in an attempt to locate the defendant.
*498On or about October 13, 1986 Detective Allman spoke with the defendant by telephone and arranged for him to be interviewed at the Central Park Precinct. The defendant failed to keep the scheduled appointment but appeared at the precinct unexpectedly on October 14, 1986 at about 8:30 a.m.
Detective Allman questioned the defendant for approximately two hours regarding his relationship with Ivory and the identity of Ivory’s other friends. The defendant told All-man that he had met Ivory at a picnic in Central Park and that he was at a bar on 14th Street with his friend on the evening of Ivory’s death. Other detectives were dispatched to the 14th Street area in an attempt to confirm this information. At approximately 11:00 a.m. Allman concluded his interview of the defendant and asked the defendant if he would be willing to help out the investigation by submitting to further questioning with another detective. The defendant agreed and waited in Detective Allman’s office while Allman performed other work. The defendant was not advised that he was free to leave.
At about 1:30 p.m. Detective Scott Jaffer arrived at the precinct and with Allman questioned the defendant for about one hour. The defendant stated that he was a homosexual prostitute who had had relations with both the deceased and Ricky Weston. The defendant was asked by Jaffer whether he had anything to do with Ivory’s death and/or to account for his whereabouts on the evening of the homicide. The defendant denied having anything to do with Ivory’s death, and again stated that he had been with his friend. The defendant told detectives that he had learned of Ivory’s death in a telephone call from Ricky Weston.
The detectives then asked the defendant if he would take a polygraph test since "his story didn’t check out.” The detectives told the defendant that they thought he knew something about the murder which he was not telling them and explained the polygraph procedure. They told the defendant that if he had not been involved in the homicide, he had "nothing to worry about.” The defendant agreed to take the test in order "to prove that he did not have anything to do with the killing.” As of this time, the defendant had not been advised of his Miranda rights.
At about 2:30 p.m. the defendant was driven by Allman and Jaffer to the Polygraph Unit at the Police Academy. The defendant sat in the examination room while the examiner was given the background of the investigation and questions *499were prepared. The examination was conducted over the course of one hour, after which the defendant was advised that he had failed. The defendant was told that the results did not indicate that he actually had committed the murder but only that he knew something about the crime.
The detectives then returned with the defendant to the Central Park Precinct at about 3:30 p.m. where again he was told that the testing indicated that he knew something about the crime. Defendant stated that he had "no problem” with being asked any further questions and "offered to cooperate because Ivory was a friend.” The detectives gave the defendant a sandwich and soda which the defendant ate while watching a baseball game along with several officers.
Questioning of the defendant resumed at approximately 7:00 p.m. At one point the defendant indicated that he had received a telephone call from Ricky Weston about Ivory’s death that caused him to feel that Weston was involved, but shortly thereafter he retracted this accusation. At another point the defendant asked to speak with a friend of his, but police efforts to contact this friend failed.
Questioning continued "off and on” until about 11:00 p.m. when Detective Jaffer accompanied the defendant to the bathroom. There, the defendant stated to Jaffer, "I just want to get it off my chest and tell you what’s going on” and related a story about a man named Tony who he said killed Ivory. The defendant stated that Tony was also a homosexual prostitute with whom he had arranged to "set up” Ivory to be robbed. He indicated that Tony frequented the Washington Market area.
When at about 2:00 a.m. on October 15 the defendant was informed that detectives had found no one fitting Tony’s description in that area, the defendant admitted that his story about Tony was a hoax. When asked to account for his conflicting stories, the defendant became very upset and expressed unwillingness to cooperate further.
Thereafter, Jaffer asked the defendant to take a second polygraph test and the defendant agreed because "he wanted to get the matter straightened out.” Because the polygraph exam could not be given until later in the morning and the defendant lived in Newark, New Jersey, the detectives asked the defendant if he would agree to "staying over” for a few hours. The defendant agreed.
On route to the 26th Precinct where the defendant was to sleep, the detectives drove the defendant by the place of the *500homicide and by a section of the park frequented by homosexuals to see if he recognized anyone. Upon the officers’ request the defendant pointed out two people whom he recognized. At about 3:30 a.m. the detectives took the defendant to a diner where he ate a hamburger and soda. At about 4:00 a.m. they arrived at the 26th Precinct where the defendant slept on a bench by himself in an unlocked room.
At about 6:30 a.m. Jaffer woke the defendant. They had coffee and rolls and again set out for the Polygraph Unit. The defendant asked if he could get out of the police car to buy a soda and cigarettes. Moments after the defendant entered a store across the street, the detectives entered the store and made purchases.
The detectives arrived at the Polygraph Unit at about 9:30 a.m. but waited until about noon for the test to begin. When the polygraph examiner advised the defendant that he had failed the test again and began to administer yet a third examination, the defendant began to cry and asked for Detective Jaffer. Still crying, the defendant stated, "I got to tell you what really happened” and indicated that he had had a "fight” with Ivory.
Detective Jaffer instructed the defendant to stop speaking and moved him to another room where Miranda rights were read to him for the first time. The defendant signed a waiver form and confessed to the homicide.
After the oral confession the defendant was told that he was under arrest. The oral statement was reduced to writing and signed by the defendant.
At about 4:00 p.m. the defendant was returned in handcuffs to the Central Park South Precinct. He was fed a sandwich, soda and cookies, allowed to use the bathroom and watched a baseball game on television. At about 7:30 p.m. the defendant was again given Miranda warnings and made videotaped statements to an Assistant District Attorney at the 20th Precinct.
On these facts the conviction should be reversed for failure to timely give Miranda warnings. The case cogently brings to mind the discussion of psychological coercion in Miranda (384 US, at 448-458) where the Supreme Court discussed the effect of a police-dominated atmosphere in obtaining confessions.
In People v Anderson (42 NY2d 35 [1977]) the Court of Appeals affirmed the reversal of a 21-year-old defendant’s murder conviction where the defendant’s confession was obtained 19 hours after he was taken into custody for question*501ing, subjected to prolonged interrogation, deprived of sleep, food and drink, confined to one room, and isolated from his family and friends. The defendant was taken into custody at 1:00 a.m. but it was not until 13 hours later that the defendant was given Miranda warnings.
The defendant in People v Balint (92 AD2d 348 [1st Dept 1983]) was convicted in the shooting death of her fiancé. After voluntarily appearing at the police station at about 7:15 p.m., she was intermittently interrogated for ZVi hours. While she became a suspect in the homicide at about 10:00 p.m. when police discovered a bullet in her handbag, the defendant was not advised of her constitutional rights until she confessed to the murder, sometime after 11:00 p.m. This court reversed the defendant’s conviction, and suppressed the confession as well as a gun, the location of which was indicated in the confession.
Here, a new trial should be ordered from which the confessions are excluded.